Title: From Thomas Jefferson to James Monroe, 15 April 1826
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Apr. 15. 26.
The use you have made of my letters needed no apology. they were in fact public in their nature. had not my memory so totally left me, I have no doubt I might supply from that source whatever may be defective in the extracts you have made, for altho’ I cannot say I recollect the actual fact, yet from my knolege of myself I am conscious that a compliance with your request to return home was so just that I must have consented, and I have no doubt that mr Madison could recall the whole business to my recollection had I the opportunity of a conversation with him. with the sincerest wishes for success to your reclamations I tender you the assurance of my great friendship & respectTh: Jefferson